           Case 1:20-cv-04482-LGS Document 53 Filed 11/25/20 Page 1 of 2


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------X
                                                              :
 RACHEL ISAAC HAGER,                                          :
                                              Plaintiff,      :
                                                              :      20 Civ. 4482
                            -against-                         :
                                                              :        ORDER
 JAY F STEELE, et al.,                                        :
                                              Defendants. :
                                                              :
 -------------------------------------------------------------X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by letter dated November 23, 2020, Plaintiff’s counsel sought an extension

to respond to Defendants’ motion to dismiss due to a health matter, and by Order at Dkt. No. 50,

Plaintiff’s request was granted. On November 24, 2020, Plaintiff filed a cross-motion, styled as a

“first motion for declaratory judgment,” “before the Supreme Court of the County of Kings,” for

a “(1) declaratory judgment setting [a]side the non-compete agreement; (2) accepting plaintiff’s

amended complaint.” Dkt. No. 51. Plaintiff also docketed the memorandum of law as a

duplicative “first motion for declaratory judgment.” Dkt. No. 52. The memorandum of law is “in

support of motion for declaratory judgment, to file second amended complaint and in opposition

to motion to dismiss.” Dkt. No. 52;

        WHEREAS, per Individual Rule III.1, a pre-motion conference is generally required prior

to filing a motion, other than those excepted under Individual Rule III.A.3. Plaintiff did not file

any pre-motion letter, proposing a motion for declaratory judgment as to the non-compete

agreement. It is hereby

        ORDERED that for purposes of efficiency, Plaintiff will not be directed to comply with

the Individual Rules on pre-motion letters for the purposes of the instant cross-motion. However,

the filings will be stricken to allow Plaintiff to correct the docketing errors. By November 30,
          Case 1:20-cv-04482-LGS Document 53 Filed 11/25/20 Page 2 of 2


2020, Plaintiff shall re-file the motion with the corrected location. Plaintiff shall re-file the

memorandum of law as a “memorandum of law” or as an exhibit to the motion, and not as a

“motion.” Plaintiff shall not amend the substance of the motion or opposition. Plaintiff shall also

read the Individual Rules prior to any future filings. It is further

       ORDERED that Defendants’ deadline to reply to Plaintiff’s opposition is extended to

December 7, 2020. Defendants shall have two additional pages to oppose Plaintiff’s cross-

motion for declaratory judgment. Plaintiff shall not file any reply without leave of Court.

       The Clerk of Court is respectfully directed to strike Dkt. Nos. 51 and 52.

Dated: November 25, 2020
       New York, New York




                                                   2
